Brady, J.
(dissenting):
Anthony L. Hoguet was appointed one of the trustees to carry out the provisions of the will of James Foster, Jr., and after he had entered upon, and while discharging his duties as such trustee, he applied by petition, to be relieved from his trust, and such proceedings were had that his prayer was granted. Subsequently, and some time after the order to that effect had been entered, Mary E. Wliittelsey, the cestui que trust, alleging an abuse of the trust power by Hoguet, arising from improvident investments, sought to have the proceedings by which lie was released opened, and on application for that purpose an order of reference was made to ascertain and report the facts. During the investigation thus initiated, and before its conclusion, Hoguet died, and Mary E. Whitteb sey applied to have the proceedings revived and continued against *132liis estate. The motion made for that purpose was granted, and the executrix appeals. The relief sought by Anthony L. Hoguet could have been obtained by bill in equity, or by petition under the statute. (Yol. 1, R. S. [Edin. ed.], p. 680.) lie adopted the latter mode, and was successful. The application was a personal one, and all the proceedings by which it was, and is marked are also personal. It is summary in character, and has none of the attributes of an action. It addresses itself to the sound discretion of the court, which must be exercised with reference to the facts and circumstances disclosed by the petitioner, relative to the estate, and to his acts in the execution of the trust assumed. During his life, the court granting him relief would not lose jurisdiction of the subject or- of him; but upon his death, and the consequent intervention of other and different rights and relations, jurisdiction by order to show cause founded upon petition, or any other summary method against his estate, is wholly unauthorized, either on principle or by precedent. The object of opening the proceeding is to enforce a claim against the estate. If the order discharging Hoguet be set aside, that result will form the basis of a demand, that his estate make good any loss arising from the improper use of the trust fund for which the testator would have been responsible.
This is not the.manner in which such objects are accomplished. There is no provision by statute for such a purpose, and no precedent to that end in the manner stated has been cited or found. The laws affecting and controlling the revival of proceedings relate to actions, and not otherwise. (Vol. 1, R. S. [Edm. ed.], p. 680; Code, § 121; 2 Barb. Ch. Prac., 679, 686 [2d ed.].) The application of Hoguet was not an action, and the attempt to disturb the order made upon it, is not an action. His application was, as already suggested, a personal one, addressed to the discretion of the court, and not founded upon any right. It could be granted or denied. An action rests upon some right which the court is bound to respect, declare and enforce, and even the existence of these attributes does not always make the proceeding an action. If one be taken to dispossess a tenant, it is not an action. (People v. Hamilton, 39 N. Y., 107.) A proceeding under sections 372 or 376 of the Code is not an action, nor is a reference of a claim against the estate of a deceased person. Nor a motion for an injunction, nor for the *133discovery of books, &c., nor a foreclosure by advertisement. (Voorhies’ Code, eases collected [10th ed.],p. 10.) It follows from these views that the cestui que trust cannot, by this proceeding, attain the object in view, and that she must resort to the formal mode of presenting ber case and asking tlie judgment of the court. This tribunal acquires jurisdiction by action only, over estates, save in the exceptional cases, expressly provided by statute. For these reasons the order made at Special Term should be reversed.
Daniels, J., concurred in the opinion of Davis, P. J.
Order affirmed.